DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 5/10/2021 is acknowledged.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-7 are being examined in this application.

Claim Objections
Claim 4 is objected to because of the following informalities: the recitation of “to claim 1” (line 1) is suggested to read “according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 2-3, the recitation of “optionally” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.
Claims 6-7, line 1, recites the limitation “the thrombin”. There is insufficient antecedent basis for this limitation in the claims. The claims have been interpreted to depend on Claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0037314 A1; 2/5/2015) in view of Silbering et al (US 4,696,812; 9/29/1987) and Surgiflo (Ethicon. 2014;1-16.).
The instant claims recite a hemostatic kit comprising: a. a container containing a liquid thrombin composition comprising more than 50 % v/v glycerol; and b. a container containing gelatin.
Larsen teaches a hemostatic kit comprising a container comprising a dry composition and a container comprising an aqueous medium (para 0207-0209), wherein the dry composition comprises thrombin (para 0214), and the aqueous medium comprises calcium (para 0211). The dry composition is prepared by mixing gelatin (para 0217, 0219), from about 10% to about 60% of one or more polyols comprise glycerol and/or mannitol (para 0236, 0250), and from about 100 IU/ml to about 500 IU/ml of thrombin prior to drying (para 0119, 0238). Before the effective filing date of the claimed invention, it was well-known in the art that high concentrations of glycerol can stabilize proteins in solution, as evidenced by Silbering. Silbering teaches a glycerol concentration of 67% can greatly stabilize a 1,000 u/ml thrombin solution (col.1 line 55-59).

Larsen does not teach a liquid thrombin composition (claims 1a-2 and 4-7).
However, Larsen does teach a dry thrombin composition. Silbering teaches that while dry thrombin is available, liquid preparations are generally preferred due to handling and time considerations (col.1 line 10-11, col.2 line 20-21).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a liquid thrombin composition, since Silbering specifically discloses that liquid thrombin compositions are highly preferred due to handling and time considerations. Moreover, before the effective filing date of the claimed 

The references cited above do not teach gelatin is stored in a separate container (claim 1b).
Surgiflo teaches a hemostatic kit (p.3 Title), wherein gelatin is stored in a separate container from a thrombin solution (p.6 para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store gelatin in a separate container from a thrombin solution as a routine practice, as evidenced by Surgiflo. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to store gelatin in a separate container with a reasonable expectation for successfully obtaining a hemostatic kit.

Regarding claims 6-7, the thrombin taught in the prior art seems to be the same as the claimed thrombin. Therefore, the thrombin of the prior art is at least 70% active after about 20 hours at a temperature of about 50ºC and/or after about 2 minutes at a temperature of about 100ºC. Furthermore, the “wherein” clause (in claims 6-7) does not recite any additional elements, but simply states a characterization of thrombin. Therefore, the “wherein” clause is not considered to further limit the composition defined by the claims and has not been given weight in construing the claims.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651